                           UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                          DOCKET NO. 3:15-cr-213-MOC-DCS-3

 UNITED STATES OF AMERICA                                   )
                                                            )
                                                            )
                                                            )
 Vs.                                                        )               ORDER
                                                            )
 SABRINA MOMMERS,                                           )
                                                            )
                       Defendant.                           )


        THIS MATTER is before the Court on Defendant’s pro se Letter, which the Court

construes as a motion for credit for time served. (#574).

        Defendant participated in Costa Rica-based fraudulent telemarketing sweepstakes

scheme, and she was subsequently convicted in this Court. Defendant seeks credit for time

served while in Costa Rica before her extradition. This request is denied, as the Attorney

General (through the Bureau of Prisons), not the Court, is responsible for computing credit for

time served under 18 U.S.C. § 3585(b). Furthermore, if Defendant seeks to challenge the Bureau

of Prison’s computation of her federal sentence she must do so through a writ of habeas corpus

under 28 U.S.C. § 2241, filed in her district of confinement.

        Having thus considered defendant’s motion and reviewed the pleadings, the court enters

the following Order.

                                           ORDER

        IT IS, THEREFORE, ORDERED that Defendant’s pro se Letter Motion for Credit for

Time Served, (#574), is DENIED.


                                                -1-



       Case 3:15-cr-00213-MOC-DSC Document 577 Filed 07/22/20 Page 1 of 2
                             Signed: July 22, 2020




                                -2-



Case 3:15-cr-00213-MOC-DSC Document 577 Filed 07/22/20 Page 2 of 2
